     Case 1:19-cv-02316-RC Document 94 Filed 05/21/21 Page 1 of 2



Michelle Boulton
8491 Hospital Dr., # 178
Douglasville, GA 30134-2412
LadyTia2@aquawest.net
In Propria Persona.


                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



Michelle Boulton                              Civil Action No.: 19-2316 (RC)
8491 Hospital Dr., #178
Douglasville, GA 30134-2412                   Motion for Leave to Intervene as a
Ph: 770-315-5724                              Plaintiff
LadyTia2@aquawest.net
   In Propria Persona.                        Date:        May 21, 2021
                                              Time:        ___________________
      Plaintiffs in Intervention,             Location:    333 Constitution Avenue N.W.
                  And                                       Washington D.C.
                                                            Room 1225
    David Alan Carmichael, et al.,                          Hon. Rudolph Contreras

               Plaintiffs,

                     vs.

Anthony J. Blinken, in his official
capacity as Secretary of State of the
United States, et al.,

                Defendants.

                  MOTION FOR LEAVE TO INTERVENE AS A PLAINTIFF
       Comes now Movant, Michelle Boulton (hereinafter “Boulton”), who moves the Court
for an order allowing Boulton to intervene in the above entitled action, and in support thereof
makes the following showing:
       This case is a civil action about a federal question regarding government
accommodation for religion, and the United States’ State Department refusal to grant a
passport unless the applicant supplies a Social Security Number in violation of the Religious
Freedom Restoration Act, 42 U.S.C. § 2000bb, and Presidential Executive Order 13798.



                                           Page 1 of 2                      Case No. 19-2316
     Case 1:19-cv-02316-RC Document 94 Filed 05/21/21 Page 2 of 2




       As more fully set forth in Boulton’s proposed complaint, attached hereto as Exhibit A,
despite claiming a religious objection to providing a Social Security Number on her passport
application, Form (DS-82), Defendants have refused to issue her a passport.
       Boulton respectfully submits her proposed complaint sets forth a claim relating to the
transactions that are the subject of the action, and is so situated that disposing of the action
may as a practical matter impair or impede the movant's ability to protect her interest, unless
existing parties adequately represent that interest.
                                    POINTS AND AUTHORITIES
       Fed.R.Civ.P. 24 provides for Intervention of right upon a timely motion. The Court
must permit anyone to intervene who claims as interest relating to a transaction that is the
subject of the action. L.C.vR7(j) provides that a motion for intervention shall be accompanied
by an original pleading setting for the claim for which intervention is sought.
                                             CONCLUSION
       The proposed complaint attached hereto as Exhibit A conclusively shows Boulton is
entitled to intervene as of right, and respectfully asks to the Court to grant this motion.
       This, May ___, 2021




               s/________________________________
               Michelle Boulton
               In Propria Persona
               8491 Hospital Dr., #178
               Douglasville, GA 30134-2412
               770-315-5724
               LadyTia2@aquawest.net




                                              Page 2 of 2                       Case No. 19-2316
